Citation Nr: 1446386	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-31 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1991 to November 1991 and from March 1993 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In September 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2012, the Board remanded the case for further development; the mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268(1998).


FINDING OF FACT

The Veteran has PTSD that is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met. U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV); credible supporting evidence that the claimed in-service stressor occurred; and a link-established by medical evidence-between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

The evidence necessary to establish the occurrence of an alleged in-service stressor varies depending on the circumstances of the case.  There are relaxed evidentiary standards where a veteran engaged in combat or in an environment involving possible hostile military or terroristic activity or where PTSD is diagnosed in service.  See 38 C.F.R. § 3.304(f).  None of these circumstances is present in this case so these relaxed evidentiary provisions are inapplicable.

Where the claimed stressor alleges personal trauma, there are special evidentiary procedures.  Patton v. West, 12 Vet. App. 272 (1999); See also VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  

Thus, when the claimed stressor is physical or sexual assault, evidence from sources other than the service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Credible supporting evidence may also consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011). 

Here, VA treatment records reflect that the Veteran has been diagnosed with PTSD.  

As a stressor, the Veteran claims that he suffered sexual assault in-service around October 1994, on the day he was picking up an eye prescription for contact lenses, and that he did not report it and only recently began talking about it.  See September 2011 hearing transcript; July 2010 VA form 9; May 2009 and November 2008 statements from the Veteran.  At the hearing, the Veteran argued that he sought mental treatment within one year of discharge from service for symptomatology which he now claims was PTSD, and he reported several suicide attempts in service. 

Evidence in the record tends to support these contentions.  An August 1994 service treatment record reflects that the Veteran underwent eye care.  Service treatment records from February and May 1995 reflect that the Veteran received mental health treatment and was hospitalized for a suicide attempt and suicide risk.  In October 1996, soon after separation from service, the Veteran filed a claim for a nervous condition from November 1994.  And, the Veteran has consistently reported the incident of sexual assault in service to various mental health providers.  See, e.g., September 2009, September 2008, and May 2008 VA treatment records.   

The Veteran submitted statements from Dr. R.M., his treating VA psychologist, outlining a number of "markers" in support of his medical opinion that the Veteran's claimed in-service assault occurred, and that the Veteran currently suffers from PTSD due to this in-service stressor.  For example, in August 2009, Dr. R.M. indicated that the Veteran had "considerable problems" with superior officers after the alleged assault in 1994.  Dr. R.M. also noted that the Veteran's complaints of, and treatment for, a bleeding rectum, as well as his in-service incarceration and mental health treatment, are indicative of an in-service sexual assault.  In a September 2009 VA treatment note, Dr. R.M. indicated that several changes in the Veteran's behavior following the alleged sexual assault are relevant markers: a request for a change in station, several meetings with the base General, appointment for medical care (particularly to address a bleeding rectum), problems with interpersonal relationships, frequent relationships of short duration, moving from place to place for fear of safety, and problems feeling comfortable in social interactions. 

In an August 2011 letter, Dr. R.M. reiterates his opinion, adding, in relevant part, that the Veteran was homeless immediately following separation from service and traveled looking for employment and seeking a domicile that was deemed safe; this is "very characteristic of survivors of sexual assault . . . they never feel safe regardless of their surroundings and move frequently for fear of being assaulted again.

The Board previously noted that Dr. R.M.'s statements were based solely on the Veteran's reported history and review of VA treatment records and not entirely supported by the evidence of record.  For instance, the Veteran's service personnel records indicate he was counseled for borderline disrespect and failure to follow orders and directions as early as October 1993, several months before the alleged assault.  Furthermore, while Dr. R.M.'s August 2011 statement appears to indicate the Veteran was incarcerated solely on the basis of his assailants accusations, a December 1994 Record of Conviction by Court-Martial indicates the Veteran was directly disrespectful to a noncommissioned officer.  Consequently, the Board directed that the Veteran be afforded a VA examination by a separate physician to clarify whether the evidence supports the Veteran's assertion of an in-service personal assault and, if so, whether his currently diagnosed PTSD is etiologically related to it.

The Veteran was afforded a VA examination in February 2012, after which he was again diagnosed with PTSD.  Based on review of the entire record, the VA physician examiner concluded, in relevant part, that it is at least as likely as not that the Veteran's claim of sexual assault in service occurred and it is as likely as not that his PTSD symptomatology is etiologically related to the aforementioned stressor.  

Although the VA examiner did not specifically detail the claimed stressor in the report, the examiner specifically stated that the opinion was based on a review of the complete record, including all pertinent information from the service treatment records and VA treatment records.  

Therefore, the Veteran has a current diagnosis of PTSD, linked to his claimed stressor related to personal assault in service, the occurrence of which is validated by medical opinions that are based on review of the evidence.  See 38 C.F.R. § 3.304(f)(5); Menegassi, 638 F.3d 1379.  Accordingly, the requirements of 38 C.F.R. § 3.304(f) have been met, and service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


